 1
 2
 3                              UNITED STATES DISTRICT COURT

 4                                   DISTRICT OF NEVADA

 5
     UNITED STATES OF AMERICA,                           Case No. 2:03-cr-278-LDG-PAL-1
 6
                   Plaintiff,                            ORDER
 7
            v.                                              Granting ECF No. 72
 8
     JONATHAN OSHA BELL,
 9
                   Defendant.
10
11
12          Based on the Stipulation of counsel and good cause appearing,

13          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled on

14   Wednesday, October 10, 2018 9:00 a.m., be vacated and continued to January 15, 2019, at
                                                                                          at

15   the hour
     the hourof
              of_______.
                 9:00 a.m.
16         DATED this 9th day _of day
                                  October,
                                      of   2018.            , 2018.

17
18
                                                UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                   3
